Citation Nr: 0708364	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a compensable rating for bilateral 
hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran asserts that his hearing has worsened since he 
left service and that he is now entitled to a compensable 
rating for his bilateral hearing loss.  

The veteran was last afforded a VA examination in April 2003.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Although the veteran's 
examination is not unduly remote, the veteran indicated in 
his July 2004 appeal that his condition had worsened since 
the date of the latest examination and continued to worsen.  
Because there may have been a significant change in the 
veteran's condition, the Board finds that a new examination 
is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination to determine 
the current severity of his service-
connected bilateral hearing loss 
disability.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claim for an 
increased rating for bilateral hearing 
loss.  If the decision remains adverse 
to the veteran, issue the veteran and 
his representative a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


